RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 18a0078p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                              ┐
                                  Plaintiff-Appellee,   │
                                                        │
                                                        >      No. 17-5451
        v.                                              │
                                                        │
                                                        │
 WILLIAM SHANE REID,                                    │
                               Defendant-Appellant.     │
                                                        ┘

                         Appeal from the United States District Court
                     for the Eastern District of Tennessee at Winchester.
                  No. 4:12-cr-00027-1—Harry S. Mattice, Jr., District Judge.

                             Decided and Filed: April 23, 2018

               Before: SILER, BATCHELDER, and DONALD, Circuit Judges.

                                    _________________

                                         COUNSEL

ON BRIEF: Jennifer Niles Coffin, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Knoxville, Tennessee, for Appellant. Terra L. Bay, UNITED STATES
ATTORNEY’S OFFICE, Chattanooga, Tennessee, for Appellee.
                                    _________________

                                         OPINION
                                    _________________

       SILER, Circuit Judge. Following his guilty plea on a drug offense, William Shane Reid
was sentenced to 145 months’ imprisonment. Reid later moved the district court to reduce his
sentence based upon retroactive amendments to the Sentencing Guidelines. The district court
denied his motion. Because we lack jurisdiction, we DISMISS Reid’s appeal.
 No. 17-5451                         United States v. Reid                              Page 2


                                               I.

       In 2012, Reid pleaded guilty to conspiring to manufacture methamphetamine, in violation
of 21 U.S.C. §§ 846 and 841(b)(1)(B). The district court calculated Reid’s guidelines range as
151 to 188 months and in 2013 sentenced him within that range to 170 months’ imprisonment.
Reid’s sentence was later reduced to 145 months, a 4% downward departure from the bottom of
the guidelines range, following the United States’ motion under Federal Rule of Criminal
Procedure 35(b).

       Amendment 782 to the Sentencing Guidelines went into effect in 2014. Among other
things, the amendment reduced by two levels the base offense levels set forth in USSG
§ 2D1.1(c), the guidelines section under which Reid was sentenced. USSG app. C, amend. 782
(Nov. 1, 2014). The Sentencing Commission made Amendment 782 retroactive. Id. app. C,
amend. 788 (Nov. 1, 2014). The parties agree that Reid’s amended guidelines range is 130 to
162 months. Additionally, because Reid was previously granted a 4% downward departure
under Rule 35(b), he is eligible for a comparable reduction to 125 months from his amended
guidelines range. Id. § 1B1.10(b)(2)(B).

       Reid filed a motion in 2016 under 18 U.S.C. § 3582(c)(2) to reduce his sentence. Aside
from the guideline amendments, Reid emphasized his post-sentencing rehabilitative conduct.
The United States agreed that Reid was eligible for a sentence reduction and took no position on
his motion. The government pointed out, however, that Reid had incurred two disciplinary
sanctions while incarcerated, for possessing “drugs/alcohol” and tobacco, respectively. The
district court denied Reid’s motion, stating that “Defendant’s disciplinary infractions while
incarcerated indicate that he has not gained respect for the law. These infractions are all-the-
more troubling given that Defendant was on federal supervised release when he committed the
instant offense.” This appeal followed.

                                              II.

       We review the district court’s denial of Reid’s § 3582(c)(2) motion on the merits for an
abuse of discretion. United States v. Curry, 606 F.3d 323, 327 (6th Cir. 2010) (citing United
 No. 17-5451                           United States v. Reid                                Page 3


States v. Carter, 500 F.3d 486, 490 (6th Cir. 2007)). However, as in every case, we are first
obligated to examine whether we possess jurisdiction to entertain Reid’s appeal.

       “Criminal defendants enjoy no constitutional right to appeal their convictions;
accordingly, in order to appeal one must come within the terms of some applicable statute.”
United States v. Bowers, 615 F.3d 715, 718 (6th Cir. 2010) (quoting Abney v. United States,
431 U.S. 651, 656 (1977)) (cleaned up). In Bowers, we held that our jurisdiction to entertain a
defendant’s appeal of the district court’s denial of a § 3582(c)(2) sentence-reduction motion
derives from 18 U.S.C. § 3742. Id. at 722. That statute grants us jurisdiction when a sentence
“(1) was imposed in violation of law; (2) was imposed as a result of an incorrect application of
the sentencing guidelines; or (3) is greater than the sentence specified in the applicable guideline
range . . . ; or (4) was imposed for an offense for which there is no sentencing guideline and is
plainly unreasonable.”     18 U.S.C. § 3742(a).       Our jurisdiction under § 3742 is “tightly
circumscribed,” Bowers, 615 F.3d at 719, and Reid may not “invoke the broad grant of appellate
jurisdiction found in [28 U.S.C.] § 1291 to circumvent the conditions imposed by 18 U.S.C.
§ 3742 for appealing sentences,” id. (citations and alteration omitted).

       Reid invokes § 3742(a)(1), arguing that the district court’s denial of his sentence-
reduction motion resulted in a sentence that was “imposed in violation of law,” for two reasons.
First, he argues that the district court failed to provide a “reasoned basis” for denying his motion.
Second, he argues that the district court “misappl[ied] the governing statutory criteria” to the
facts of his case. In support, Reid cites cases in which we entertained identical arguments post-
Bowers. In United States v. Domenech, 675 F. App’x 519, 524 (6th Cir. 2017), we exercised
jurisdiction when the defendant argued that the district court “made . . . erroneous findings of
fact,” “misapplied the law when it failed to consider all of the § 3553(a) factors,” and
“specifically misapplied the public-safety factor.” And in United States v. Howard, 644 F.3d
455, 459-61 (6th Cir. 2011), we heard the appeal of a defendant who argued, among other things,
that the district court abused its discretion by failing to adequately explain its ruling. Both
Domenech and Howard arose in the context of sentence-reduction proceedings.

       However, those decisions are not faithful to Bowers. At their core, Reid’s arguments are
challenges to the procedural and substantive reasonableness of the outcome of his § 3582(c)(2)
 No. 17-5451                         United States v. Reid                                Page 4


sentence-reduction proceeding under the “reasonableness” review that the Supreme Court
instituted in United States v. Booker, 543 U.S. 220, 261-62 (2005). In United States v. Thomas,
498 F.3d 336, 340-1 (6th Cir. 2007), we wrote that an argument that “the district court did not
adequately set forth reasons” is a “procedural reasonableness” challenge. Similarly, in United
States v. Liou, 491 F.3d 334, 337 (6th Cir. 2007) (cleaned up), we said that “a sentence may be
substantively unreasonable where the district court selects the sentence arbitrarily, bases the
sentence on impermissible factors, fails to consider pertinent § 3553(a) factors, or gives an
unreasonable amount of weight to any pertinent factor.” But Bowers explicitly held that we do
not have jurisdiction under § 3742(a)(1) to consider such arguments in appeals from the denial of
sentence-reduction motions: “[A] defendant’s allegation of Booker unreasonableness in a
§ 3582(c)(2) proceeding does not state a cognizable ‘violation of law’ that § 3742(a)(1) would
authorize us to address on appeal.” Bowers, 615 F.3d at 727.

       We are obliged to follow the explicit holding of Bowers, later cases notwithstanding.
“[W]hen a later decision of this court conflicts with one of our prior published decisions, we are
still bound by the holding of the earlier case.” Darrah v. City of Oak Park, 255 F.3d 301, 310
(6th Cir. 2001). And pursuant to Bowers, we do not possess jurisdiction to entertain Reid’s
Booker unreasonableness arguments.

       Appeal DISMISSED.